 



Exhibit 10.1
Execution
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 3, 2007, among ALLIS-CHALMERS ENERGY
INC., a Delaware corporation, as borrower (the “Borrower”), the undersigned
Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively) and the undersigned Lenders.
Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 26, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto (as amended, the “Credit Agreement”). Unless
otherwise defined in this Amendment, capitalized terms used herein shall have
the meaning set forth in the Credit Agreement; all section, exhibit and schedule
references herein are to sections, exhibits and schedules in the Credit
Agreement; and all paragraph references herein are to paragraphs in this
Amendment.
RECITALS
A. The Borrower has requested certain amendments to the Credit Agreement and the
Lenders are willing, on the terms and conditions set forth herein to amend the
Credit Agreement as hereinafter set forth.
Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
Paragraph 1. Amendments. Effective as of the First Amendment Effective Date, the
Credit Agreement is amended as follows:
1.1 Definitions. Section 1.01 of the Credit Agreement is amended as follows:
(a) Each of the following definitions is amended in its entirety to read as
follows:
“Reinvested means used (or committed by the Borrower for use) for Capital
Expenditures or Acquisitions in connection with the oil field services business
of the Borrower or any of its Domestic Subsidiaries; provided however if any Net
Cash Proceeds are received by DLS or one of its Subsidiaries from Insurance
Proceeds or Dispositions, DLS or its Subsidiary may use such Net Cash Proceeds
for Capital Expenditures in connection with its Argentina and Bolivia oil field
services business.”
“Triggering Sale means receipt of any Insurance Payment and any Disposition
(including sales of stock or other equity interests of Subsidiaries) (other than
a Disposition permitted by Section 7.07(a), (b) or (c)) by Borrower or any of
its Subsidiaries (Domestic or Foreign) to any other Person (other than to the
Borrower or to a Wholly-Owned Domestic Subsidiary of the Borrower) with respect
to which the Net Cash Proceeds realized by Borrower or any such Subsidiary for
such Disposition and from any Insurance Payments, when aggregated with the Net
Cash Proceeds from all such other Dispositions by the Borrower or any such
Subsidiary occurring since the Second Amended and Restated Closing Date and all
Insurance Payments received by the Borrower or any such Subsidiary since the
Second Amended and Restated Closing Date, equals or exceeds the Threshold
Amount. The portion of the Net Cash Proceeds in excess of the Threshold Amount
is herein called the “Reduction Amount.”
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

1



--------------------------------------------------------------------------------



 



(b) The following paragraph is added to the end of the definition of Applicable
Rate:
“In the event that any Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Aggregate Revolving
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate based upon the foregoing pricing grid (the “Accurate Applicable
Rate”) for any period that such Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a Compliance
Certificate for such period, (ii) the Applicable Rate shall be adjusted such
that after giving effect to the corrected Compliance Certificate the Applicable
Rate shall be reset to the Accurate Applicable Rate based upon the foregoing
pricing grid for such period as set forth in the foregoing pricing grid and
(iii) if the Accurate Applicable Rate is higher than the Applicable Rate based
upon the foregoing pricing grid, the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Rate for such period.”
(c) The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:
“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Second Amended and Restated Credit Agreement.”
“First Amendment Effective Date means the date the First Amendment to Second
Amended and Restated Credit Agreement by its terms becomes effective among the
parties thereto.”
“First Amendment to Second Amended and Restated Credit Agreement means that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of December 3, 2007, among the Borrower, the Guarantors, Royal Bank of Canada,
as Administrative Agent and Collateral Agent, and the Lenders.”
“Increase Effective Date has the meaning set forth in Section 2.14(d).”
“Local Argentina Financing Activities” means financing provided to DLS and its
Subsidiaries by local credit providers based in Argentina, non-Argentina based
credit providers and U.S. and Canadian governmental financing agencies such as
the Export-Import Bank of the U.S. and the Canadian Export Development
Corporation.”
1.2 Section 2.14. A new Section 2.14 is hereby added to the Agreement to read in
its entirety as follows:
“2.14 Revolving Commitment Increase
(a) Request for Increase. Upon notice to the Administrative Agent, the Borrower
may request from time to time an increase in the Aggregate Revolving Commitment
by an amount in the aggregate not exceeding $35,000,000; provided that any such
increased Aggregate Revolving Commitment shall be secured pari passu with the
Obligations. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender that is invited to participate in the increased Facility is requested to
respond (which shall in no event be less than 15 Business Days from the date of
delivery of such notice). The Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel. Each Lender
and such additional Eligible Assignees are subject to the approval of the
Administrative Agent.
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

2



--------------------------------------------------------------------------------



 



(b) Elections to Increase. Each Lender and additional Eligible Assignee invited
to participate shall notify the Administrative Agent within such time period
whether or not it agrees to participate in the increase in the Aggregate
Revolving Commitment (such election to be at the sole discretion of each Lender
and additional Eligible Assignee) and, if so, by what amount. Any Lender or
additional Eligible Assignee not responding within such time period shall be
deemed to have declined to participate in the increase in the Aggregate
Revolving Commitment.
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower, each Lender and each additional Eligible Assignee of the responses
to the request made hereunder to increase the Aggregate Revolving Commitment.
(d) Effective Date and Allocations. If the Aggregate Revolving Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower, Lenders and additional Eligible Assignees of the final
allocation of such increase and the Increase Effective Date.
(e) Conditions to Effectiveness of Increase. As conditions precedent to such
increase, the terms and documentation in respect thereof shall be satisfactory
to the Administrative Agent and the Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) no Default or Event of Default exists
or would exist immediately after giving effect to the increase in the Aggregate
Revolving Commitment, (B) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent financial statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (C) all financial covenants in
Section 7.19 would be satisfied on a pro forma basis as of the most recent
testing date after giving effect to actual Credit Extensions on the Increase
Effective Date.
(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.11 or 10.01 to the contrary.”
1.3 Section 6.12. Section 6.12 of the Credit Agreement is amended in its
entirety to read as follows:
“6.12 Use of Proceeds. Use proceeds of the Revolver Facility to (i) refinance
the Indebtedness outstanding under the First Amended and Restated Credit
Agreement, (ii) finance working capital requirements and other general corporate
purposes of the Borrower and its Domestic Subsidiaries, including Permitted
Acquisitions, (iii) issue Letters of Credit, and (iv) pay transaction fees and
expenses associated with this Agreement; provided, however, that at no time may
more than $25,000,000 of proceeds of the Revolver Facility (or Letters of
Credit) be advanced or invested, directly or indirectly, in or to DLS or any of
its Subsidiaries.”
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

3



--------------------------------------------------------------------------------



 



1.4 Section 7.01. Section 7.01(m) of the Credit Agreement is amended in its
entirety to read as follows:
“(m) Liens securing Indebtedness of DLS to Borrower of up to $17,900,000 to
refinance Indebtedness originally owing by DLS to a third party permitted under
Section 7.04(h);
1.5 Section 7.01. Section 7.01(o) of the Credit Agreement is amended in its
entirety to read as follows:
“(o) Liens securing Indebtedness of up to $5,500,000 owing by DLS’ Argentina
Branch to US Bank National Association permitted under Section 7.04(b); and”
1.6 Section 7.01. Section 7.01(p) of the Credit Agreement is amended in its
entirety to read as follows:
“(p) Liens on assets of DLS and DLS’ Subsidiaries securing Indebtedness owing by
DLS and/or DLS’ Subsidiaries in connection with Local Argentina Financing
Activities permitted under Section 7.04(j).”
1.7 Section 7.02. Section 7.02(i) of the Credit Agreement is amended in its
entirety to read as follows:
“(i) Investments consisting of Borrower’s lending up to $17,900,000 to DLS to
refinance Indebtedness originally owing by DLS to a third party;”
1.8 Section 7.02. Section 7.02(k) of the Credit Agreement is amended in its
entirety to read as follows:
“(k) Investments consisting of Borrower’s and Guarantors’ being liable as
guarantors for up to $5,500,000 in connection with a letter of credit issued by
US Bank National Association for DLS’ Argentina Branch; and”
1.9 Section 7.02. Section 7.02(l) of the Credit Agreement is amended in its
entirety to read as follows:
“(l) Investments by Borrower in DLS and DLS’ Subsidiaries consisting of (i)
Indebtedness permitted by Sections 7.04(h), (i) and (j) and (ii) during the
Borrower’s 2007 and 2008 Fiscal Years, subject to the limitation set forth in
Section 7.14, a combined total for both fiscal years of up to $50,000,000 to
fund Capital Expenditures of DLS and DLS’ Subsidiaries; provided no more than
$25,000,000 of such Capital Expenditures may be funded by Borrowing under this
Agreement.”
1.10 Section 7.04. Section 7.04(c) of the Credit Agreement is amended in its
entirety to read as follows:
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

4



--------------------------------------------------------------------------------



 



“(c) Guaranty Obligations of the Borrower and/or any of its Subsidiaries in
respect of Indebtedness otherwise permitted hereunder of the Borrower; provided,
however, with respect to Indebtedness owing by DLS and/or DLS’ Subsidiaries in
connection with Local Argentina Financing Activities described in
Section 7.04(j), the amount of the Guaranty Obligation of Borrower and/or any of
its Subsidiaries in respect thereof shall not exceed the greater of (i) 15% of
DLS’ consolidated tangible assets and (b) $30,000,000;”
1.11 Section 7.04. Section 7.04(h) of the Credit Agreement is amended in its
entirety to read as follows:
“(h) Indebtedness of DLS to Borrower of up to $17,900,000 to refinance
Indebtedness originally owing by DLS to a third party;”
1.12 Section 7.04. Section 7.04(j) of the Credit Agreement is amended in its
entirety to read as follows:
“(j) Indebtedness of DLS and/or DLS’ Subsidiaries owing in connection with Local
Argentina Financing Activities incurred to fund local operations in Argentina or
Bolivia not to exceed the greater of (i) 15% of DLS’ consolidated tangible
assets and (ii) $30,000,000; provided, if any such Indebtedness is guaranteed by
Borrower or any of its Subsidiaries (other than DLS and DLS’ Subsidiaries), the
amount of such Guaranty Obligations does not exceed the permissible amount set
forth in Section 7.04(c); and provided further such Indebtedness may not be
secured by any assets of Borrower or any of its Subsidiaries (other than DLS and
DLS’ Subsidiaries) but such Indebtedness may be secured by Liens on assets of
DLS and DLS’ Subsidiaries;”
1.13 Section 7.14. Section 7.14 of the Credit Agreement is amended in its
entirety to read as follows:
“7.14 Capital Expenditures. Make or incur capital expenditures in excess of
$120,000,000 for the 2007 Fiscal Year, $140,000,000 for the 2008 Fiscal Year
(including any Investments described in Section 7.02(l)(ii)) and for the 2009
Fiscal Year and each Fiscal Year thereafter, on a rolling four-quarter basis, an
amount in excess of 20% of the Borrower’s Consolidated Net Worth as of the last
day of the most recent quarter end for which financial statements have been
delivered pursuant to Sections 6.01(a) or (b); provided, however, there shall be
excluded from capital expenditures “lost in hole” replacement capital
expenditures invoiced to customers of Borrower or its Subsidiaries by Borrower
or its Subsidiaries in the ordinary course of business unless any such invoice
remains unpaid for more than 90 days after its due date, in which case such
invoiced amount shall be included in capital expenditures.”
1.14 Section 10.01(a)(v). Section 10.01(a)(v) of the Credit Agreement is amended
in its entirety to read as follows:
(v) change the Pro Rata Share of any Lender (except as otherwise results from an
increase in the Aggregate Revolving Commitment pursuant to Section 2.14 which
increase is subject to the provisions of Section 2.14 but is not otherwise
subject to the consent of the Required Lenders or any Lender);
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

5



--------------------------------------------------------------------------------



 



1.15 Schedule 2.01. Schedule 2.01 (Revolving Commitments) to the Credit
Agreement is hereby amended in its entirety by Supplemental Schedule 2.01
attached as Supplemental Schedule 2.01 to this Amendment. Any references in the
Credit Agreement to Schedule 2.01 shall be deemed to refer to Supplemental
Schedule 2.01 from and after the First Amendment Effective Date.
1.16 Exhibit A-1 Form of Borrowing Notice. Exhibit A-1 (Form of Borrowing
Notice) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit A-1 attached as Supplemental Exhibit A-1 to this Amendment.
Any references in the Credit Agreement to Exhibit A-1 shall be deemed to refer
to Supplemental Exhibit A-1 from and after the First Amendment Effective Date.
1.17 Exhibit C-Compliance Certificate. Exhibit C (Form of Compliance
Certificate) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit C attached as Supplemental Exhibit C to this Amendment. Any
references in the Credit Agreement to Exhibit C shall be deemed to refer to
Supplemental Exhibit C from and after the First Amendment Effective Date.
1.18 Exhibit D-Assignment and Assumption. Exhibit D (Form of Assignment and
Assumption) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit D attached as Supplemental Exhibit D to this Amendment. Any
references in the Credit Agreement to Exhibit D shall be deemed to refer to
Supplemental Exhibit D from and after the First Amendment Effective Date.
Paragraph 2. Effective Date. This Amendment shall not become effective until the
date (such date, the “First Amendment Effective Date”) the Administrative Agent
receives all of the agreements, documents, certificates, instruments, and other
items described below:
(a) this Amendment, executed by the Borrower, the Guarantors, and each other
Lender;
(b) new replacement Revolver Notes executed by the Borrower, payable to each
Lender in the amount of each such Lender’s increased Revolver Facility Committed
Sum;
(c) from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the execution
and performance of this Amendment and the other Loan Documents which such Person
is executing in connection herewith, (ii) the incumbency and signature of the
officer executing such documents, and (iii) no change in such Person’s
organizational documents since April 26, 2007;
(d) fees and expenses required to be paid pursuant to Paragraph 5 of this
Amendment, to the extent invoiced prior to the First Amendment Effective Date;
(e) receipt by the Lenders of updated capital expenditure budgets for the
Borrower and its Subsidiaries for their 2007 and 2008 Fiscal Years; and
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

6



--------------------------------------------------------------------------------



 



(f) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
Paragraph 3. Acknowledgment and Ratification. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.
Paragraph 4. Representations. As a material inducement to the Administrative
Agent and the Lenders to execute and deliver this Amendment, each of the
Borrower and the Guarantors represents and warrants to the Administrative Agent
and the Lenders that as of the First Amendment Effective Date and as of the date
of execution of this Amendment, (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.
Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.
Paragraph 6. Miscellaneous.
(a) This Amendment is a “Loan Document” referred to in the Credit Agreement. The
provisions relating to Loan Documents in Article X of the Credit Agreement are
incorporated in this Amendment by reference. Unless stated otherwise (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) this Amendment
must be construed, and its performance enforced, under Texas law and applicable
federal law, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable, and
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.
Paragraph 7. Entire Agreement. This amendment represents the final agreement
between the parties about the subject matter of this amendment and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Paragraph 8. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
other Lenders, and their respective successors and assigns.
Paragraph 9. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Amendment.
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

7



--------------------------------------------------------------------------------



 



The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the First Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

              BORROWER:
 
            ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
 
       
 
  By:   /s/ Victor M. Perez
 
       
 
      Victor M. Perez
 
      Chief Financial Officer

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 1



--------------------------------------------------------------------------------



 



GUARANTORS:

              AirComp L.L.C.   Allis-Chalmers GP, LLC
 
           
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez
 
           
 
  Victor M. Perez       Victor M. Perez
 
  Chief Financial Officer       Chief Financial Officer
 
            Allis-Chalmers LP, LLC   Allis-Chalmers Management, LP
 
           
By:
  /s/ Jeffrey R. Freedman   By:   Allis-Chalmers GP, LLC
 
           
 
  Jeffrey R. Freedman       its general partner
 
  Vice President and Secretary        
 
      By:   /s/ Victor M. Perez
 
           
 
          Victor M. Perez
 
          Chief Financial Officer
 
            Allis-Chalmers Production Services, Inc.   Allis-Chalmers Rental
Services, Inc.
 
           
By:
  /s/ Victor M. Perez   By:   /s/ Victor M. Perez
 
           
 
  Victor M. Perez       Victor M. Perez
 
  Chief Financial Officer       Chief Financial Officer
 
            Allis-Chalmers Tubular Services, Inc.   Mountain Compressed Air,
Inc.
 
           
By:
  /s/ Victor M. Perez   By:   /s/ Munawar H. Hidayatallah
 
           
 
  Victor M. Perez       Munawar H. Hidayatallah
 
  Chief Financial Officer       Chairman and Chief Executive Officer
 
            OilQuip Rentals Inc.   Strata Directional Technology, Inc.
 
           
By:
  /s/ Munawar H. Hidayatallah   By:   /s/ Victor M. Perez
 
           
 
  Munawar H. Hidayatallah       Victor M. Perez
 
  Chairman and Chief Executive Officer       Chief Financial Officer
 
            Petro-Rentals Incorporated        
 
           
By:
  /s/ Theodore F. Pound, III        
 
           
 
  Theodore F. Pound, III        
 
  Vice President and Secretary        

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 2



--------------------------------------------------------------------------------



 



                ADMINISTRATIVE AGENT:

    ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
 
       
 
  By:   /s/ Ann Hurley 
 
       
 
  Name:   Ann Hurley 
 
  Title:   Manager, Agency 
 
            L/C ISSUER AND LENDER:
 
            ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
 
       
 
  By:   /s/ Jason S. York 
 
       
 
  Name:   Jason S. York 
 
  Title:   Authorized Signatory 

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 3



--------------------------------------------------------------------------------



 



              LENDER:
 
            CATERPILLAR FINANCIAL
SERVICES CORPORATION, as Lender
 
       
 
  By:   /s/ Christopher C. Patterson
 
       
 
  Name:   Christopher C. Patterson
 
  Title:   Global Operations Manager-Capital Markets

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 4



--------------------------------------------------------------------------------



 



              LENDER:
 
            JPMORGAN CHASE BANK, N.A.
as a Lender
 
       
 
  By:   /s/ Thomas Okamoto
 
       
 
  Name:   Thomas Okamoto
 
  Title:   Vice President

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 5



--------------------------------------------------------------------------------



 



              LENDER:
 
            WACHOVIA BANK, NATIONAL ASSOCIATION
as a Lender


 
  By:   /s/ Kenneth C. Coulter
 
       
 
  Name:   Kenneth C. Coulter
 
  Title:   Vice President

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 6



--------------------------------------------------------------------------------



 



              LENDER:     WELLS FARGO BANK, N.A.     as a Lender
 
       
 
  By:   /s/ Donald W. Herrick, Jr.
 
       
 
  Name:   Donald W. Herrick, Jr.
 
  Title:   Vice President

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 7



--------------------------------------------------------------------------------



 



              LENDER:     NATIXIS,     as a Lender
 
       
 
  By:   /s/ Timothy L. Polvado
 
       
 
  Name:   Timothy L. Polvado
 
  Title:   Managing Director          
 
  By:   /s/ Louis P. Laville, III
 
       
 
  Name:   Louis P. Laville, III
 
  Title:   Managing Director

First Amendment to Allis-Chalmers
Energy Second Amended and
Restated Credit Agreement

 

Signature Page 8



--------------------------------------------------------------------------------



 



SUPPLEMENTAL SCHEDULE 2.01
REVOLVING COMMITMENTS

          Lender   Revolving Commitment
Royal Bank of Canada
  $ 17,500,000.00  
Caterpillar Financial Services Corporation
  $ 14,500,000.00  
JPMorgan Chase Bank, N.A.
  $ 14,500,000.00  
Wachovia Bank, National Association
  $ 14,500,000.00  
Wells Fargo Bank, N.A.
  $ 14,500,000.00  
Natixis
  $ 14,500,000.00  
Total:
  $ 90,000,000.00  

Supplemental Schedule 2.01
First Amendment to Allis-Chalmers
Energy Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXHIBIT A-1
FORM OF BORROWING NOTICE
Date: ____________, _____
Royal Bank of Canada,
as Administrative Agent
Agency Services Group
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7
Facsimile: (416) 842-4023
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 26, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent, and the Lenders from time to time party thereto.
The undersigned hereby requests a revolving loan:

I.  
REVOLVER FACILITY

  1.  
Status Information for the Revolver Facility

  (a)  
Amount of Revolver Facility: $90,000,000
    (b)  
Revolving Loans outstanding prior to the Borrowing requested herein: $  _____ 
    (c)  
Letters of Credit outstanding prior to the Borrowing requested herein: $  _____ 
    (d)  
Principal amount of Revolving Loans available to be borrowed (1(a) minus the sum
of 1(b) and 1(c)): $  _____ 

  2.  
Amount of Borrowing: $  _____ 
    3.  
Requested date of Borrowing:  _____  , 200_; must be prior to Maturity Date.
    4.  
Requested interest rate Type of Revolving Loan and applicable Dollar amount:

  (a)  
Base Rate Revolving Loan for $  _____ 
    (b)  
Eurodollar Rate Revolving Loan with Interest Period of:

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit A-1 Page 1



--------------------------------------------------------------------------------



 



         
(i)
  one month for   $                    
(ii)
  two months for   $                    
(iii)
  three months for   $                    
(iv)
  six months for   $                    

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
(a) the representations and warranties of the Borrower contained in Article V of
the Agreement are true and correct as though made on and as of such date (except
such representations and warranties which expressly refer to an earlier date,
which are true and correct as of such earlier date);
(b) with respect to a Borrowing of Revolving Loans, if any, the amount of the
requested Borrowing, when added to Revolving Loans outstanding prior to the
Borrowing and Letters of Credit outstanding prior to the Borrowing will not
exceed the Aggregate Revolving Commitment;
(c) with respect to a Borrowing of Revolving Loans, if any, the amount of the
requested Borrowing, when added to Revolving Loans outstanding prior to the
Borrowing and Letters of Credit outstanding prior to the Borrowing the proceeds
of which have been advanced, directly or indirectly, to DLS or DLS’ Subsidiaries
(whether as Investments, loans, capital contributions or otherwise) does not
exceed the $25,000,000 at any time limit set forth in Section 6.12 of the
Agreement;
(d) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing(s).
The Borrowing requested herein complies with Sections 2.01, 2.02, 4.01, 4.02 and
4.04 of the Agreement, as applicable.

              ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit A-1 Page 2



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date: ___________, 200_
Royal Bank of Canada,
as Administrative Agent
Agency Services Group
Royal Bank Plaza, 200 Bay Street
12th Floor, South Tower
Toronto ON M5J 2W7
Facsimile: (416) 842-4023
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 26, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Allis-Chalmers
Energy Inc., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Agreement.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the  ____________________  of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:
[Use the following for Fiscal Year-end financial statements]
Attached hereto as Schedule 1 are the year-end audited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(a) of
the Agreement for the Fiscal Year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and
[Use the following for fiscal quarter-end financial statements]
Attached hereto as Schedule 1 are the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the first three fiscal quarters of the Borrower ended as of
the above date, together with a certificate of a Responsible Officer of the
Borrower stating that such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
[Use the following for both Fiscal Year-end and quarter-end financial
statements]
1. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.
First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit C Page 1



--------------------------------------------------------------------------------



 



2. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and no Default or Event of Default has
occurred and is continuing except as follows (list of each such Default or Event
of Default and include the information required by Section 6.03 of the
Agreement):
3. During such fiscal period no casualty losses have occurred, except as
described below:
4. The covenant analyses and information set forth on Schedule 3 attached hereto
are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of  _____ 
, 200  .

              ALLIS-CHALMERS ENERGY INC.
a Delaware corporation, as Borrower


 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit C Page 2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ____________________(“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

              I.   Section 7.04 — Indebtedness    
 
           
 
  A.   Indebtedness outstanding on Second Amended and Restated Closing Date and
listed on Schedule 5.05 and any refinancings, etc. permitted by Section 7.04(b)
  $                    
 
           
 
  B.   Indebtedness in connection with Swap Contracts permitted by
Section 7.04(d)   $                    
 
           
 
  C.   Outstanding Principal Amount of Purchase Money Indebtedness for fixed or
capital assets permitted by Section 7.04(e) (may not exceed $2,000,000)  
$                    
 
           
 
  D.   Outstanding Principal Amount of Indebtedness associated with Liens on
acquired assets permitted by Section 7.04(f) (may not exceed $2,000,000)  
$                    
 
           
 
  E.   Outstanding Principal Amount of Indebtedness associated with Capital
Leases and obligations to make equipment financing lease or rental payments
permitted by Section 7.04(g) (may not exceed $15,000,000)  
$                    
 
           
 
  F.   Indebtedness owing by DLS’ Argentina Branch to US Bank National
Association reflected on Schedule 5.05 (may not exceed $5,500,000)    
 
           
 
  G.   Indebtedness owing by DLS’ or DLS’ Subsidiaries owing in connection with
Local Argentina Financing Activities permitted by Section 7.04(j) (may not
exceed the greater of (i) 15% of DLS’ consolidated tangible assets and (ii)
$30,000,000)    
 
            II.   Section 7.19(a) — Interest Coverage Ratio    
 
           
 
  A.   Consolidated EBITDA (subject to proforma adjustments, if any, permitted
by Section 7.19(e) of the Agreement) for four consecutive fiscal quarters ending
on the Financial Statement Date (“Subject Period")(see Credit Agreement
definition of “Consolidated EBITDA”):   $                    

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit C Page 3



--------------------------------------------------------------------------------



 



             
 
  B.   Sum of (i) Consolidated Interest Charges (subject to proforma
adjustments, if any, permitted by Section 7.19(e) of the Agreement) during
Subject Period plus (ii) imputed interest charges on Synthetic Leases during
Subject Period:   $                    
 
           
 
  C.   Is ratio of II.A. to II.B. at least 2.75 to 1.0?   Yes/No
 
            III.   Section 7.19(b) — Fixed Asset Coverage Ratio    
 
           
 
  A.   Orderly liquidation value of Borrower’s and its Subsidiaries’ domestic
fixed assets (determined as of most recently delivered asset appraisal delivered
pursuant to Section 6.02(e) or (f) of the Credit Agreement) on which
Administrative Agent holds first priority perfected Lien:  
$                    
 
           
 
  B.   Outstanding Amount of Revolver Principal Debt on most recent Financial
Statement Date:   $                    
 
           
 
  C.   Is ratio of III.A. to III.B. at least 1.33 to 1.0?   Yes/No
 
            IV.   Section 7.19(c) — Leverage Ratio    
 
           
 
  A.   Consolidated Funded Debt for Subject Period (see Credit Agreement
definition of “Consolidated Funded Debt"):   $                    
 
           
 
  B.   Unrestricted cash of the Borrower and its Subsidiaries deposited in an
account with the Administrative Agent or Collateral Agent (or another financial
institution acceptable to the Administrative Agent) plus (i) unrestricted cash
of the Borrower and its Subsidiaries deposited with a Person other than a Lender
subject to a control agreement in favor of the Administrative Agent or
Collateral Agent plus (ii) at the Administrative Agent’s discretion,
unrestricted cash of the Borrower and its Subsidiaries reflected on the
Borrower’s consolidated balance sheet and otherwise subjected to a Lien in favor
of the Administrative Agent or Collateral Agent and not otherwise pledged or
subject to any claim or encumbrance of any third party plus (iii) Cash
Equivalents.    
 
           
 
  C.   Line IV.A minus Line IV.B   $                    
 
           
 
  D.   Consolidated EBITDA (subject to proforma adjustments, if any, permitted
by Section 7.19(e) of the Agreement) for Subject Period:   $                    
 
           
 
  E.   Is ratio of IV.C. to IV. D. no more than 4.00 to 1.0?   Yes/No

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit C Page 4



--------------------------------------------------------------------------------



 



              V.   Section 7.19(d) — Senior Leverage Ratio    
 
           
 
  A.   Consolidated Senior Debt for Subject Period (see Credit Agreement
definition of “Consolidated Senior Debt"):   $                    
 
           
 
  B.   Consolidated EBITDA (subject to proforma adjustments, if any, permitted
by Section 7.19(e) of the Agreement) for Subject Period:   $                    
 
           
 
  C.   Is ratio of V.A. to V. B. no more than 2.50 to 1.0?   Yes/No

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit C Page 5



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                 
 
    1.     Assignor:    
 
               
 
    2.     Assignee:    
 
              [and is an Affiliate/Approved Fund of [identify Lender]
 
               
 
    3.     Borrower(s):   Allis-Chalmers Energy Inc.
 
               
 
    4.     Administrative Agent:   Royal Bank of Canada, as the administrative
agent under the Credit Agreement
 
               
 
    5.     Credit Agreement:   The $90,000,000 Second Amended and Restated
Credit Agreement dated as of April 26, 2007 among Allis-Chalmers Energy Inc.,
the Lenders parties thereto, and Royal Bank of Canada, as Administrative Agent.

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit D Page 1



--------------------------------------------------------------------------------



 



  6.  
Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of       all
Lenders*     Assigned*     Commitment/Loans  
Revolving Loans:
  $       $         %  
 
                 
Total:
  $       $         %  
 
                 

[7.      Trade Date: ________________ ]
Effective Date:  _____  , 20  _____  [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 
The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
      Title:
 
            ASSIGNEE
[NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
      Title:

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

          Consented to and Accepted:
      [NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent    
 
       
By
       
 
       
 
  Title:    
 
        [Consented to:]    
 
        ALLIS-CHALMERS ENERGY INC.
a Delaware corporation    
 
       
By
       
 
       
Name:
       
Title:
       

First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit D Page 2



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  
Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
First Amendment to Allis-Chalmers
Energy Credit Agreement

 

Supplemental Exhibit D Page 3